IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 296A14

                               FILED 10 April 2015

CARL H. POOLE, Employee

             v.
UNIVERSITY OF NORTH CAROLINA, CHAPEL HILL,
         Employer,

SELF-INSURED
         (CORVEL MANAGEMENT SERVICES, Third-Party Administrator)


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 762 S.E.2d 223 (2014), affirming an opinion

and award filed on 27 August 2013 by the North Carolina Industrial Commission.

Heard in the Supreme Court on 17 March 2015.


      Law Offices of Martin J Horn, PLLC, by Martin J Horn, for plaintiff-appellee.

      Roy Cooper, Attorney General, by Cathy Hinton Pope, Assistant Attorney
      General, for defendant-appellant.


      PER CURIAM.


      AFFIRMED.